Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION       
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered. 

Response to Arguments 
2.	Applicant's arguments, filed on 11/02/2021 with respect to claims 1-3 and 5-20 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 11 and 17. See the rejection below of claims 1, 11 and 17 for relevant citations found in Shah and Kovac disclosing the newly added limitations.  

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al., (US 2017/0229004), (hereinafter, Shah).

Regarding claim 1, Shah discloses a device capable of transmitting emergency information without the need for the user input when worn by a user (= if the situation is confirmed as an emergency event, the device triggers the various module which include sending SOS, see [0031 and 0052-53]) comprising instruments, pre-programmed instrument metrics, a central processing unit, and a wireless communications apparatus (= a wearable device, see [0047 and 0031]);
 wherein at least one instrument - monitors location information when worn by the user (= wearable device keeps track and updates the location of the wearer, see [0047-48 and 0053]);
“wherein at least one instrument comprises a video camera and/or an audio recorder (= camera and audio, see [0031 and 0053]);
 wherein at least one instrument monitors the presence of loud voices when worn by the user (= device checks for input such as changes in voice, see [0048]);
 wherein at least one instrument monitors a user's pulse when worn by the user 
(= device checks for input such as changes in pulse, see [0048]);
wherein the central processing unit monitors vector of travel of the user in real time in order to detect the presence of patterns indicative of combative situations 
(= tracking device checks for input events like manual switch press or remote triggering of the device along with automatic inputs like change in voice, pulse, accelerometer, impact or other sensory inputs which predict emergency conditions like brutality on the streets, violence, see [0031 and 0021]; whereby the accelerometer, impact, motion are being associated with the “vector of travel”);
wherein the central processing unit determines a combative situation based on a sudden change in the vector pattern of a user (= tracking device checks for input events like manual switch press or remote triggering of the device along with automatic inputs like change in voice, pulse, accelerometer, impact or other sensory inputs which predict emergency conditions like brutality on the streets, violence, see [0031 and 0021]);
wherein the device, without the need for user input, or to continuously record audio and/or video, transmits an emergency signal through the wireless communications apparatus to a remote computing device in response to the sudden change in one or more of the vector pattern of a user (= if the situation is confirmed as an emergency event, the device triggers the various module which include sending SOS, see [0031 and 0052-53]).

Regarding claim 2, as mentioned in claim 1, Shah discloses the device, wherein the remote computing device comprises at least one server owned or leased by a law enforcement agency (see, [0031 and 0060]).

Regarding claim 3, as mentioned in claim 1, Shah discloses the device, wherein the device is implanted (see, [0013 and 0063]).

Regarding claim 11, Shah disclose a system comprising:
 a plurality of wearable devices capable of transmitting emergency information without the need for user input (= alert mode includes sending SOS like but not limited to call… see [0052-53 and 0031]) comprising at least one instrument that monitors location information when worn by the user (= wearable device keeps track and updates the location of the wearer, see [0047-48 and 0053]), at least one instrument that monitors a user's pulse when worn by the user (= device checks for input such as changes in pulse, see [0048 and 0031]), at least one instrument capable of video and/or audio recording (= camera and audio, see [0031 and 0053]), and at least one instrument that monitors the presence of loud voices when worn by the user (= device checks for input such as changes in voice, see [0048 and 0031]), at least one central processing unit capable of determining vector patterns bases on the location information when worn by the user (= tracking device checks for input events like manual switch press or remote triggering of the device along with automatic inputs like change in voice, pulse, accelerometer, impact or other sensory inputs which predict emergency conditions like brutality on the streets, violence, see [0031 and 0021]; whereby the accelerometer, impact, motion are being associated with the “vector patterns”), and at least one wireless communications apparatus capable of sending an emergency signal when worn by the user (= in case of an emergency situation the device triggers an alert mode including sending a call; assist mode including recording, see [0052-53]); and 
a proprietary network connected to the internet capable of communicating with the plurality of wearable devices (= wearable device check for input event…In the presence of the internet, the GPS and GSM coordinates, images and recordings are sent by e-mail, SMS and/or MMS to the rescue team as well as the remote server is updated, see [0031]);
 wherein such proprietary network may receive the emergency signal from at least one such wearable device based on a sudden change in the vector information, without the need for used input or to continuously record audio and/or video (= if the situation is confirmed as an emergency event, the device triggers the various module which include sending SOS, see [0031 and 0052-53]), and transmit a subsequent communications signal to at least one law enforcement official 
(= In the presence of the internet, the GPS and GSM coordinates, images and recordings are sent by e-mail, SMS and/or MMS to the rescue team as well as the remote server is updated…device is very helpful in safety and tracking and helps a person during emergencies as well as is helpful to police and investigating agencies, see [0031]);
wherein such subsequent communications signal provides real-time location information from the device (= GPS and GSM coordinates, images and recordings are sent by e-mail, SMS and/or MMS to the rescue team as well as the remote server is updated, see [0031]).
	 
Regarding claim 12, as mentioned in claims 11, Shah discloses the system wherein the proprietary network comprises at least one server owned or leased by a law enforcement agency (see, [0031 and 0060]).

Regarding claim 13, as mentioned in claims 12, Shah discloses the system wherein the law enforcement officials are selected from at least one of the following: local police, state police, federal agency (see, [0031 and 0060]).

Regarding claim 14, as mentioned in claim 13, Shah discloses the system, wherein at least one coordinating official is monitoring real-time location information and vector information (see, [0031])

Regarding claim 15, as mentioned in claim 14, Shah discloses the system, wherein the at least one instrument capable of video and/or audio recording comprises a camera with a video output in a human field of vision (see, [0031 and 0053]).

Regarding claim 16, as mentioned in claim 15, Shah discloses the system, wherein said subsequent communications signal further provides real-time camera output (see, [0031 and 0053]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


          Claims 5-7 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shah in view of Kovac (US 2016/0286156), (hereinafter, Kovac). 

Regarding claim 5, as mentioned in claim 1, Shah explicitly fails to disclose the device, wherein the device is worn by a law enforcement officer as part of his or her duties.
	However, Kovac, which is an analogous art equivalently discloses the device wherein the device is worn by a law enforcement officer as part of his or her duties (see, [0095 and 0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kovac  with Shah for the benefit of achieving a communication system that enable an automatic recording in stress conditions. 

Regarding claim 6, as mentioned in claim 5, Shah further discloses the device, wherein the camera output is video in the typical human visual field, and wherein the camera output and other instrument output is routinely stored by a law enforcement agency (see, [0031 and 0053]).
	
Regarding claim 7, as mentioned in claim 5, Shah further discloses the device, wherein law enforcement officials monitor emergency signals and respond by sending other law enforcement officers to combative situations (see, [0031 and 0053]).
	 
Regarding claim 17, Shah discloses a device capable of transmitting emergency information without the need for the user input (= if the situation is confirmed as an emergency event, the device triggers the various module which include sending SOS, see [0031 and 0052-53]) being affixed to a vest of a user (= a wearable device, see [0047 and 0031]) comprising a plurality of instruments, pre-programmed instrument metrics, a central processing unit, data storage, and a wireless communications apparatus;
wherein at least one instrument monitors the presence of force applied to a body of the user wearing said vest (= tracking device checks for input events like manual switch press or remote triggering of the device along with automatic inputs like change in voice, pulse, accelerometer, impact or other sensory inputs which predict emergency conditions like brutality on the streets, violence, see [0031 and 0021]);
(= activating camera, see [0031 and 0053]); 
wherein at least one instrument comprises an audio recorder (= activating sound recording, see [0031 and 0053]); 
wherein at least one instrument that monitors the user's pulse (= device checks for input such as changes in pulse, see [0048]);
wherein the central processing unit monitors vector pattern information of the user based on the location information” (= tracking device checks for input events like manual switch press or remote triggering of the device along with automatic inputs like change in voice, pulse, accelerometer, impact or other sensory inputs which predict emergency conditions like brutality on the streets, violence, see [0031 and 0021]; whereby the accelerometer, impact, motion are being associated with the “vector of travel”);
wherein the central processing unit determines a combative situation based on a change in the vector pattern of the user compared to programmed metric (= tracking device checks for input events like manual switch press or remote triggering of the device along with automatic inputs like change in voice, pulse, accelerometer, impact or other sensory inputs which predict emergency conditions like brutality on the streets, violence, see [0031 and 0021]), wherein the device, without the need of user input or to continuously record audio and/or video, transmits an emergency signal through the wireless communications apparatus to a law enforcement agency in response to a sudden change in vector information based on the location information
(= in case of an emergency situation the device triggers an alert mode including sending a call; assist mode including recording, see [0052-53 and 0031] and alert mode includes sending SOS like but not limited to call… see [0052-53]).
Shah explicitly fails to disclose the claimed limitations of:
“wherein at least one instrument monitors location information of the user compared to a base station unit affixed to a vehicle”.
However, Kovac which is an analogous art, equivalently discloses the claimed limitations of:
wherein at least one instrument monitors location information of the user compared to a base station unit affixed to a vehicle” (= For example, an RFID/Wi-Fi/Bluetooth (or other wireless) system could alternately or additionally be connected to the siren and police lighting system of a police car, see [0108]; and Existing handheld police radios now have the option of incorporating GPS (Global Positioning System) information. When the radio's "emergency trigger switch" (E-Trig) is activated by an officer, an "emergency" signal and the officer's location is automatically transmitted, by the radio, to a command center, see [0112]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kovac  with Shah for the benefit of achieving a communication system that enable an automatic recording in stress conditions.

Regarding claim 18, as mentioned in claim 17, Shah explicitly fails to disclose the device, wherein the vest is a protective vest used by an on-duty law enforcement officer.
However, Kovac, which is an analogous art equivalently discloses the device, wherein the vest is a protective vest used by an on-duty law enforcement officer (see, [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kovac  with Shah for the benefit of achieving a communication system that enable an automatic recording in stress conditions. 

Regarding claim 19, as mentioned in claim 17, Shah explicitly fails to disclose the device, wherein the vehicle is a police cruiser owned or operated by a local law enforcement agency.
However, Kovac, which is an analogous art equivalently discloses the device, wherein the vehicle is a police cruiser owned or operated by a local law enforcement agency (see, [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kovac  with Shah for the benefit of achieving a communication system that enable an automatic recording in stress conditions. 

Regarding claim 20, as mentioned in claim 18, Shah explicitly fails to disclose the device, wherein the device begins to gather instrument readings and compare them with pre-programmed metrics only when a law enforcement officer exits the vehicle.
However, Kovac, which is an analogous art equivalently discloses the device, wherein the device begins to gather instrument readings and compare them with pre-programmed metrics only when a law enforcement officer exits the vehicle (see, [0116 and 0123]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kovac  with Shah for the benefit of achieving a communication system that enable an automatic recording in stress conditions. 

5.	Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shah in view of Hodge (US 2018/0275859), (hereinafter, Hodge). 

Regarding claim 8, as recited in claim 1, Shah explicitly fails to disclose the device wherein the device is worn by prisoners, jailed individuals, or detainees.
	However, Hodge, which is an analogous art equivalently discloses the device wherein the device is worn by prisoners, jailed individuals, or detainees (= wearable device or an inmate includes camera, see [0044, 0053 and 0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with Shah for the benefit of achieving a communication system that includes camera system of a wearable device that records current conditions of a controlled environment.

Regarding claim 9, as recited in claim 8, Shah explicitly fails to disclose the device wherein the wireless communications apparatus is localized to a prison, jail, detention facility, and its perimeter.
	However, Hodge, which is an analogous art equivalently discloses the device wherein the wireless communications apparatus is localized to a prison, jail, detention facility, and its perimeter (see, [0044, 0053 and 0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with Shah for the benefit of achieving a communication system that includes camera system of a wearable device that records current conditions of a controlled environment.

Regarding claim 10, as recited in claim 9, Shah explicitly fails to disclose the device wherein prison, jail, or detention officials monitor emergency signals and respond by visiting the location of the device.
	However, Hodge, which is an analogous art equivalently discloses the device wherein prison, jail, or detention officials monitor emergency signals and respond by visiting the location of the device (see, [0044 and 0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hodge with Shah for the benefit of achieving a communication system that includes camera system of a wearable device that records current conditions of a controlled environment.
                                         
CONCLUSION             
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.